AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of 3 Pages

 

UNITED STATES DISTRICT COURT
for the

Eastern District of California

UNITED STATES OF AMERICA,

v.
Case No. 1:18-cr-00126-DAD-BAM

MICHELLE MADEWELL,

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California

Place

 

before District Judge Dale A. Drozd in Courtroom 5

 

on September 8, 2020 at 10:00 AM

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

***Defendant’s release is DELAYED until Monday, September 9, 2019 at
8am from Kern County Jail to Ronald Evans (father) for immediate

transportation to the Teen Challenge program located in Bakersfield,
California.*** |
AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages

Madewell, Michelle Lee
Dkt. No. 18-00126-DAD-BAM-06

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods wil! not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

D (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the

defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

 

SIGNED:
CUSTODIAN
vl (7) The defendant must:

4 (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

I (b) report by telephone to the Pretrial Services Agency following your release from custody and arrival to Teen
Challenge;

4 (c) report any contact with law enforcement to your PSO within 24 hours;

ca) (d) travel restricted to the Central District of CA, and direct travel to and from the Eastern District of CA, for court-
related purposes only, unless otherwise approved in advance by PSO;

vw (e) cooperate in the collection of a DNA sample;

wi (f) you must reside at and participate in the Teen Challenge inpatient substance abuse treatment program, in
Bakersfield, and comply with all the rules and regulations of the program, as directed by program staff and
Pretrial Services; You must remain in the inpatient facility until released by the Pretrial Services Officer; If you
are terminated from the program, you must notify the Pretrial Services Officer immediately; A responsible party
approved by Pretrial Services, shall escort you to all required court hearings and escort you back to the program
upon completion of the hearing;

4 (g) not possess, have in your presence, or have access to a firearm/ammunition, destructive devise, or other dangerous
weapon; additionally, you must provide written proof of divestment of all firearms/ammunition, currently under
your control;

Ta) (h) submit to drug or alcohol testing as approved by the PSO. You must pay all or part of the costs of the testing services
based upon your ability to pay, as determined by the PSO;

| (i) _ refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription

by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed
medication(s). However, medical marijuana, prescribed and/or recommended may not be used;

4 (j) _ participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency, as
approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability to
pay, as determined by the PSO;

(k) upon successful completion of the Teen Challenge program you must reside at an address approved by Pretrial
Services and you must not change your residence or absent yourself from this residence for more than 24 hours
without the prior approval of the Pretrial Services Officer;

ra) (1} not apply for or obtain a passport or other traveling documents during the pendency of this case; and

USMS SPECIAL INSTRUCTIONS:

@

Ta) (m) have your release on bond delayed until Monday, September 9, 2019, at 8:00 a.m., at which time, you will be
released from Kern County Jail directly to Ronald Evans (father) for immediate transportation to the Teen Challenge
program located in Bakersfield, California.
on ~
" ,
AQ 199C (Rev, 09/08- EDCA [Fresno]) Advice of Penalties Page) _ of eS Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:MICHELLE MADEWELL
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation
are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set
forth above.

KDelt+ in Court ag CeedL-t0 feyms Tae
AS offhar a es > well ay W order Sr blurt ;

Defendant's Signature

 

Directions to the United States Marshal

( ~ ) The defendant is ORDERED released after processing.

Date: 9/9/2019 a Dk si d)-.

Judicial Officer's Signature

 

DALE A. DROZD, DISTRICT JUDGE

 

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE  U.S.ATTORNEY — U.S. MARSHAL
